Citation Nr: 1019645	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-20 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an extension of a temporary total disability 
rating based on the need for convalescence beyond January 1, 
2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran had active military service from June 1994 to 
January 1998.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.  

FINDINGS OF FACT

1.  The Veteran had right ankle surgery on November 23, 2005. 

2.  A temporary total disability evaluation was assigned from 
November 23, 2005 to January 1, 2006, based on a need for 
convalescence following right ankle surgery.

3.  The competent clinical evidence of record reflects that 
the Veteran was able to report to full duty on March 1, 2006.


CONCLUSION OF LAW

The criteria for a temporary total disability evaluation from 
January 1, 2006 to March 1, 2006, based on postoperative 
convalescence following right ankle surgery have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R §§ 3.159, 4.30 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, the 
Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In correspondence to the Veteran in January 2006, VA informed 
the Veteran of what evidence was required to substantiate his 
claim and of his and VA's respective duties for obtaining 
evidence.  In correspondence dated in March 2006, VA notified 
the Veteran that a disability rating and effective date would 
be assigned, in the event of award of the benefit sought, as 
required by the Court in Dingess/Hartman.  

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. 
§ 5103 required that VCAA notice be provided prior to an 
initial unfavorable agency of original jurisdiction decision.  
Because complete VCAA notice in this case was not completed 
prior to the initial AOJ adjudication denying the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although 
complete notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records (STRs), VA and private examination 
and treatment records, a list of employment duties, and the 
statements of the Veteran in support of his claim.  The Board 
has reviewed the medical records and statements of the 
Veteran and concludes that there is no identification of 
evidence which VA has a duty to obtain.  The Board notes that 
the Veteran was apparently seen on February 21, 2006 by Dr. 
G.H.  No clinical records from this visit are associated with 
the claims file; however, as the Board, in the decision 
below, allows the Veteran's claim, there is no prejudice to 
the Veteran, and a remand to obtain the records is not 
necessary.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

A VA examination was obtained in March 2006.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination is more than adequate as it is predicated on a 
physical examination of the Veteran, and corroborates the 
private physician's statement that the Veteran was able to 
return to work on March 1, 2006.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Applicable Law

A total disability rating will be assigned, effective from 
the date of a hospital admission and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge, if the hospital treatment 
of a service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with respect to postoperative residuals such as 
incompletely healed surgical wounds, stumps and recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more. 38 C.F.R. § 4.30(a).

Extensions of 1, 2 or 3 months beyond the initial three 
months may be made by applying the same criteria. 38 C.F.R. § 
4.30(b).

The Court has held that notations in the medical record as to 
the Veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provision of 38 C.F.R. § 4.30.  The Court has also held that 
the inability to return to any employment would, in fact, 
show a need for continuing convalescence.  See Seals v. 
Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 
Vet. App. 427, 430 (1998).  Furthermore, the Court has noted 
that the term "convalescence" does not necessarily entail in-
home recovery.

Analysis 

The Veteran is service-connected for postoperative right 
ankle injury with instability effective from February 1999.  
A September 2005 private medical record reflects that it was 
medically recommended that the Veteran have additional right 
ankle surgery.  It was noted that if he proceeded with 
surgery, he would be "off work" for approximately 12-16 
weeks of regular duty.  Subsequent to the recommendation, the 
Veteran had right ankle surgery on November 23, 2005.  A 
private clinical record, dated the same day of surgery, noted 
that the Veteran could ambulate with crutches.  

Approximately two weeks post surgery, a prescription note, 
dated December 6, 2005, reflects Dr. G.H.'s opinion that he 
"could anticipate a 4 month recovery period before [the 
Veteran] could return to his regular job."  An initial post 
operative evaluation record, also dated December 6, 2005, 
reflects that the Veteran could bear weight "as tolerated."  

Approximately four weeks post surgery, correspondence, dated 
December 27, 2005, by Dr. G.H., reflects that the Veteran's 
recovery was satisfactory, his ankle was stable clinically, 
he was not having much pain or swelling, he was provided with 
a "Cam Walker", and he was instructed on exercises.  It was 
noted that he had brace and it would be reasonable for him to 
wean into it.  

Approximately three months post surgery, a February 21, 2006 
private medical record by Dr. G.H. reflects that the Veteran 
could return to full duty on March 1, 2006.  A VA examination 
report, dated on March 1, 2006, reflects that the Veteran 
reported that he would return to work on March 9, 2006, after 
a three month medical leave of absence.  The Veteran reported 
that he had not had any right ankle instability since the 
surgery.

A list of job duties submitted by the Veteran reflects that 
his position as an accounts manger requires lifting, loading, 
and "dollying" merchandise of 50 to 300 pounds and good 
driving skills.  A pre-surgery July 2005 VA examination 
report also reflects that the Veteran reported that his 
employment required moving heavy items.

In sum, prior to surgery, Dr. G.H. anticipated a 3 to 4 month 
recovery period, and post surgery, Dr.G.H. noted a three 
month recovery period.  The Board notes that in his notice of 
disagreement, dated in February 2006, the Veteran requests 
four months of convalescence, or temporary total disability 
rating.  There is no clinical evidence of record which 
refutes the expert medical conclusion of the Veteran's 
physician that the Veteran was able to return to full duty on 
March 1, 2006.  The Board finds, based on the opinion of Dr. 
G.H. and on the March 1, 2006 VA examination, that the 
Veteran was able to return to full employment on March 1, 
2006.  The Board finds that the Veteran is entitled to 
additional months of a temporary totally disability rating 
under 38 C.F.R. § 4.30, from January 1, 2006 to March 1, 
2006.  38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2009), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an extension of a temporary total disability 
rating based on the need for convalescence from January 1, 
2006 to March 1, 2006 is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


